  Case 19-34993-KRH                Doc 175-3    Filed 12/11/20 Entered 12/11/20 18:51:35                          Desc Ex
                                                 C Page 1 of 4

                                               Civitas Health Services
                                                   Profit and Loss
                                                  Reorganization Budget
Percent Revenue Increase                                          0.02 EB
Percent Labor Expense                                             0.01                        ES
Pay Dates in month                                                   4                   4                   5
                                                        November-25        December-25         January-26
Beginning Balance available for operation                   1,032,847.33       1,060,954.61        1,088,278.47
Monthly Average Income                                  $    471,785.27    $    471,785.27     $    481,220.97
Expenses

 6006 401k Processing Fee                                        316.80             314.80              314.80
 Net Payroll                                            $    252,428.11    $    254,952.39     $    268,501.91
 Federal Payroll Taxes                                  $     57,329.32 $        57,902.61     $     58,481.64
 State Payroll Taxes                                    $     10,517.17 $        10,622.34     $     10,728.56
 FUTA                                                   $        392.05    $          0.00     $          0.00
 SUTA                                                   $      2,240.28    $          0.00     $          0.00
 6009 Bank Service Charges                                       153.35             153.35              153.35
 6010 Business Licenses & Permits                                100.00
 6014 Employee Training                                         1,320.11          1,333.31             1,346.64
 6015 Hiring Expenses Employee
   6015-01 Hiring Expenses                                      5,982.91          6,042.74             6,103.17
 Total 6015 Hiring Expenses Employee                    $      5,982.91 $         6,042.74     $      6,103.17
 6016 Insurance
   6016-01 Insurance - Medical                                14,238.10          14,380.48           14,524.29
   6016-01 Insurance - Dental                                   1,147.16          1,158.63             1,170.22
   6016-01 Insurance - Auto                                      670.23             670.23              670.23
   6016-05 Insurance - General Liability                        1,178.20          1,176.20             1,176.20
   6016-07 Insurance - Life                                     1,897.85          1,916.83             1,936.00
   6016-08 Insurance - Vision                                    391.47             395.39              399.34
   6016-09 Insurance - Workman's Comp.                           234.12             236.46              238.83
 Total 6016 Insurance                                   $     19,757.14 $        19,934.22     $     20,115.10
 6018 Legal Fees                                                 500.00             500.00              500.00
 6019 Meals and Entertainment                                    100.00             100.00              100.00
 6020 Office Expenses                                            898.35             898.35              898.35
 6023 Postage                                                    100.00             100.00              100.00
 6025 Program Expense                                            627.44             633.72              640.05
 6026 Rent or Lease
   6026-01 Rent                                               21,888.40          21,888.40           21,888.40
 Total 6026 Rent or Lease                               $     21,888.40 $        21,888.40     $     21,888.40
 6027 Repair & Maintenance                                      2,000.00          2,000.00             2,000.00
 6028 Supplies                                                  1,912.00          1,912.00             1,912.00
 6030 TDT
   6030-01 TDT - Food                                           1,342.15          1,355.57             1,369.13
   6030-02 TDT - Fuel                                            671.08             677.79              684.56
   6030-04 TDT - General Expenses                                 15.99              15.99               15.99
   6030-05 TDT - Vehicle Maintenance                             202.00             200.00              200.00
  Case 19-34993-KRH                Doc 175-3         Filed 12/11/20 Entered 12/11/20 18:51:35                             Desc Ex
                                                      C Page 2 of 4

 Total 6030 TDT                                                  $      2,231.22 $         2,249.35    $      2,269.68
  Advertising                                                                                          $      3,265.00
  Garnishments
  401K Contribution                                              $         39.24    $         39.24    $         39.24
  Travel                                                         $        105.00 $           105.00    $        105.00


 6031 Technology & Software                                              4,047.62          4,088.09          10,488.98
 6033 Utilities                                                          5,248.29          5,248.29            5,248.29
 6037 Professional Services                                               500.00             500.00             500.00


Total Expenses                                                   $    390,734.77    $    391,518.20    $    415,700.16
Net Operating Income prior to plan payments                      $     81,050.49 $        80,267.07    $     65,520.81
Virginia Behavioral Health Working Capital Fund(12VAC35-105-
210) *90 days operating expenses                                $ 28,307.12 $ 28,307.12 $ 28,873.26
Reorganization Expenses
  Trustee Fee                                                                0.00              0.00                0.00
   Confirmed Plan Payment Amount
6 Month 25% Net Payment
LeMar Bowers IRS Contribution                                            1,500.00          1,500.00            1,500.00
Pre-Petition Wages
IRS Priority/Secured                                                   20,848.84          20,848.84          20,848.84
VA Department of Taxation                                                1,851.15          1,851.15            1,851.15
Other Priority Taxes                                                      400.00             400.00             400.00


Direct Capital Secured                                                    619.00             619.00             619.00
M & M Secured                                                              84.11              84.11              84.11
Unsecured                                                                 833.00             833.00             833.00


Total Reorganization Expenses                                    $     24,636.10 $        24,636.10    $     24,636.10


Net Income                                                       $     28,107.28 $        27,323.86    $     12,011.46
Ending Balance available for operations                              1,060,954.61       1,088,278.47       1,100,289.92




                                             Friday, Feb 14, 2020 12:22:35 PM GMT-8 - Cash Basis
    Case 19-34993-KRH      Doc 175-3   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                        C Page 3 of 4




                      4
     February-26
          1,100,289.92
$          490,845.39


               314.80
$          260,186.93
$           59,066.45
$           10,835.85
$              857.23
$            4,334.54
               153.35


             1,360.11


             6,164.20
$            6,164.20


            14,669.53
             1,181.92
               670.23
             1,176.20
             1,955.36
               403.33
               241.21
$           20,297.79
               500.00
               100.00
               898.35
               100.00
               646.46


            21,888.40
$           21,888.40
             2,000.00
             1,912.00


             1,382.82
               691.41
                   15.99
               200.00
    Case 19-34993-KRH        Doc 175-3   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                          C Page 4 of 4

$           2,290.22




$              39.24
$             105.00


            4,170.27
            5,248.29
              500.00


$         403,969.47
$          86,875.93

$       29,450.72

                0.00                                  Plan Total

                        25,057.92   25,057.92     240,242.85
            1,500.00                 6,000.00      90,000.00
                                         0.00      28,973.58
           20,848.84                83,395.36     956,488.40
            1,851.15                 7,404.60     126,239.50
              400.00                 1,600.00      27,820.88
                                         0.00           0.00
              619.00                 2,476.00      39,616.00
               84.11                   336.44       5,383.04
              833.00                 3,332.00      52,756.70

$          24,636.10                             1,567,520.95

$          32,789.10
         1,133,079.03
